El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal Después de varias suspensiones anteriores la Corte de Distrito de Aguadilla, señaló el día 20 de diciembre de 1917, para oír a las partes respecto a la cuestión relativa a la apro-bación de una exposición del caso y pliego de excepciones. Ambas partes comparecieron ese día y resolviendo la corte una moción del apelado el caso fué suspendido otra vez para el día 22 de diciembre. La acción de la corte al suspender el caso por dos días más a instancia del apelado no podía ser considerada como un abuso de discreción aun cuando las excusas presentadas por el apelado no hubieran estado bien fundadas y esto es particularmente así a falta de alguna de-mostración de cómo fué perjudicado el apelante.
El día señalado para la vista, o sea el 22 de diciembre, 1917 el apelante a pesar de haber .sido debidamente notifi-cado no compareció y la corte dictó una resolución en la que expresaba que el apelado solicitó que la exposición del caso y pliego de excepciones fueran reformados por no estar de acuerdo con las notas taquigráficas, concediendo al apelante el término de diez días para presentar un nuevo pliego de excepciones y exposición del caso. El apelante fué debida-mente notificado de esta resolución como aparece de los autos pero nada hizo por cumplir con ella. El apelado ha soli-citado la desestimación de la apelación.
El apelante después de objetar frívolamente que la reso-lución de diciembre 22 no está firmada insiste en el hecho de que el apelado estaba en el deber de presentar enmiendas a la exposición y pliego y notificarlas al apelante. Era, sin embargo, el deber del apelante comparecer a la vista seña-lada para el 22 de diciembre de 1917. Surge la presunción *554de que el apelado pudo demostrar a la corte que la exposi-ción del caso y pliego de excepciones no era una transcrip-ción fiel de las manifestaciones hechas por los testigos en el acto del juicio y que el documento eran tan defectuoso que el apelante estaba en el deber de preparar otro. Cierto es que la resolución meramente expone en efecto que la expo-sición del caso y pliego de excepciones no se ajustan a las a las notas taquigráficas pero es ele presumirse que dichas notas taquigráficas se encontraban ante la corte. Indepen-dientemente de las notas taquigráficas es de suponerse que la corte sabría si la exposición del caso y pliego de excep-ciones eran tan defectuosos que se hacía necesaria la radi-cación de uno nuevo.
Hemos dicho que desde el día 22 de diciembre de 1917, el apelante nada hizo por acelerar el caso. El día 28 de diciembre de 1918, el apelante, sin embargo, radicó una moción en la corte de distrito para que se le permitiera presentar una exposición del caso y pliego de excepciones enmendados moción que fue denegada por la corte debido a la negligencia del apelante y porque de los autos aparecía que el apelante había confiado en que se le oyera en la apelación interpuesta por su contrario en esta corte, que había hecho alegaciones en esta apelación y que esta corte las había tomado en con-sideración.
Es evidente que él no hizo nada por.acelerar su propia apelación pues confiaba en la otra apelación interpuesta por su adversario. Legalmente, sin embargo no prosiguió su apelación, deber que tienen los apelantes y la corte inferior estuvo justificada al negarse a conceder permiso para radicar una nueva exposición del caso y pliego de excepciones.
Nq habiendo sido radicada la transcripción de autos den-tro del término legal, debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados del Toro, Aldrey y Hutchison.